Case 1:20-bk-10390              Doc 9      Filed 02/12/20 Entered 02/12/20 02:05:16                        Desc Main
                                           Document     Page 1 of 39



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    MURRAY METALLURGICAL COAL                                     )    Case No. 20-10390 (JEH)
    HOLDINGS, LLC, et al.,1                                       )
                                                                  )    Judge John E. Hoffman, Jr.
                                                                  )
                              Debtors.                            )    (Joint Administration Requested)
                                                                  )

       DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE
     DEBTORS TO (A) CONTINUE THEIR INSURANCE POLICIES AND HONOR ALL
    OBLIGATIONS IN RESPECT THEREOF, (B) RENEW, SUPPLEMENT, AND ENTER
    INTO NEW INSURANCE POLICIES, (C) HONOR THE TERMS OF THE PREMIUM
     FINANCING AGREEMENTS AND PAY PREMIUMS THEREUNDER, (D) ENTER
    INTO NEW PREMIUM FINANCING AGREEMENTS IN THE ORDINARY COURSE
              OF BUSINESS, AND (II) GRANTING RELATED RELIEF

             Murray Metallurgical Coal Holdings, LLC (“Met Holdings”) together with its debtor

subsidiaries (collectively, the “Debtors”) respectfully state as follows in support of this motion:2

                                                  Relief Requested

             1.     The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A, (a) authorizing the Debtors to (i) continue insurance coverage entered into prepetition

and satisfy payment of prepetition obligations related thereto, (ii) renew, supplement, or purchase

insurance coverage in the Debtors’ discretion on a postpetition basis, (iii) honor the terms of the



1
    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
    number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
    Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
    (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National Road,
    St. Clairsville, OH 43950.
2
    The facts and circumstances supporting this motion are set forth in the Declaration of Robert D. Moore in Support
    of Chapter 11 Petitions (the “Moore Declaration”) and Declaration of Amy Lee, Senior Director of Alvarez &
    Marsal North America, LLC, in Support of First Day Motions filed contemporaneously herewith and incorporated
    by reference herein (collectively, the “First Day Declarations”). Capitalized terms used but not otherwise defined
    herein have the meanings given to them in the First Day Declarations.
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16              Desc Main
                                   Document     Page 2 of 39



Premium Financing Agreements (as defined herein) and pay premiums thereunder, and (iv) enter

into new premium financing agreements, and (b) granting related relief.

                                     Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the Southern District of Ohio (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order 30-3

from the United States Bankruptcy Court for the Southern District of Ohio, dated

December 4, 2019 (the “General Order”). The Debtors confirm their consent, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court in connection with this motion to the extent that it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are sections 105(a) and 363(b) of title 11 of

the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rules 6003

and 6004, Rule 9013-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for

the Southern District of Ohio (the “Local Rules”), and the General Order.

                                            Background

       5.        The Debtors are engaged in the mining and production of metallurgical coal.

Unlike thermal coal, which is primarily used by the electric utility industry to generate electricity,

metallurgical coal is used to produce coke, which is an integral component of steel production.

       6.      The Debtors primarily own and operate two active coal mining complexes and other

assets in Alabama and West Virginia. The larger of the two mining complexes, the Oak Grove

Mine (“Oak Grove”), is an underground longwall mine located in Alabama. The other mining

complex, known as the Maple Eagle No. 1 Mine (“Maple Eagle” and together with Oak Grove,


                                                  2
Case 1:20-bk-10390              Doc 9     Filed 02/12/20 Entered 02/12/20 02:05:16                          Desc Main
                                          Document     Page 3 of 39



the “Mining Complexes”), is an underground continuous mining and surface mining complex

located in West Virginia.3 To preserve liquidity, the Maple Eagle mine has been in a “hot idle”4

state since September. The Oak Grove mine has been in a “hot idle” state since November. The

Debtors have been engaged in a marketing process to sell Maple Eagle for several months.

           7.      Each of the Debtors is an unrestricted subsidiary of Murray Energy Corporation

(“Murray Energy”), which, along with Javelin Investment Holdings LLC (“Javelin”), acquired the

mines and other assets of the Debtors from Mission Coal Company, LLC (“Mission”) in April

2019 (the “Met Acquisition”). At the time of the Met Acquisition, Mission was a debtor in its own

chapter 11 cases pending in the United States Bankruptcy Court for the Northern District of

Alabama.5

           8.      In connection with the Met Acquisition, on April 29, 2019, Met Holdings entered

into a credit agreement (the “Take-Back Credit Agreement”), which governs, among other things,

a secured term credit facility (the “Take-Back Facility”) among Met Holdings, as borrower, its

subsidiaries (the “Met Subs”), as guarantors, Wilmington Savings Fund Society, FSB, as

administrative agent, and any additional lenders from time to time party thereto. The Take-Back

Facility matures on April 29, 2023, and is secured by substantially all of the Debtors’ assets.

           9.      In addition, on April 29, 2019, Met Holdings entered into a Management Services

Agreement (the “Management Services Agreement”) with Murray Energy pursuant to which

Murray Energy manages, administers, and oversees all aspects of the operation of the Mining




3
    The Debtors own a third mine, known as the North River Mine, in Alabama, which is not currently being operated.
4
  A mine that is in a “hot idle” state means that it is being temporarily idled and maintained in anticipation of returning
   to operation in the near future.
5
  The Mission bankruptcy cases are still pending.


                                                            3
Case 1:20-bk-10390        Doc 9   Filed 02/12/20 Entered 02/12/20 02:05:16             Desc Main
                                  Document     Page 4 of 39



Complexes, including without limitation, the day-to-day operation, maintenance, and business of

the Mining Complexes.

       10.     Approximately six months after the Met Acquisition, on October 29, 2019, Murray

Energy and its affiliated debtors and debtors in possession (the “MEC Debtors”) filed voluntary

chapter 11 petitions in the Bankruptcy Court for the Southern District of Ohio (the “MEC Chapter

11 Cases”). The MEC Chapter 11 Cases are being jointly administered under Case No. 19-56885.

Significantly, none of the Debtors are debtors in the MEC Chapter 11 Cases.

       11.     There are a number of differences between these chapter 11 cases and the MEC

Chapter 11 Cases, which warrant keeping them separated from the MEC Chapter 11 Cases,

including: (i) none of the Debtors are borrowers or guarantors on the debtor in possession financing

obligations in the MEC Chapter 11 Cases; (ii) the Debtors are primarily engaged in mining,

extraction, and processing of metallurgical coal, whereas the MEC Debtors are primarily engaged

in the mining, extraction, and processing of thermal coal, and each of these commodities is subject

to different market pressures; (iii) the lenders to the Debtors under the Take-Back Facility are

different from the lenders to the MEC Debtors; and (iv) as a result of the Take-Back Facility and

other claims against the assets of the Debtors (including obligations to Javelin Global Commodities

(UK) LTD (“Javelin Global”)), there was perceived to be little to no equity value in the Debtors

that would flow up to the MEC Debtors, although there was a belief that the Debtors could survive

as a going concern without the need for a chapter 11 filing.

       12.     Commencing on February 11, 2020 (the “Petition Date”), the Debtors filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized

to continue operating their business and managing their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. Concurrently with the filing of




                                                 4
Case 1:20-bk-10390             Doc 9     Filed 02/12/20 Entered 02/12/20 02:05:16       Desc Main
                                         Document     Page 5 of 39



this motion, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). Also, the Debtors have filed a Notice of Election of

Complex Chapter 11 Cases.

           13.     The Debtors commenced these chapter 11 cases after extensive negotiations with

their major stakeholders concerning a global resolution to the Debtors’ financial difficulties. In an

effort to ensure that value is maximized for all stakeholders and that the Debtors’ remediation

obligations are honored at each of their Mining Complexes, these chapter 11 cases have been

commenced with a three-pronged strategy that has the support of the Take-Back Facility lenders,

Javelin, Javelin Global, and Murray Energy. First, the Debtors intend to facilitate the consensual

sale of substantially all of the assets of Maple Eagle pursuant to Bankruptcy Code section 363.

Second, the Debtors intend to effectuate a reorganization of their remaining operations, which is

premised on the continued and future operation of the Oak Grove mining complex, through a sale

of Oak Grove pursuant to a plan. And third, the Debtors intend to ensure that they can continue to

comply with their reclamation obligations at the North River mining complex. These three

elements have been memorialized in a Restructuring Support Agreement among Met Holdings,

Murray Energy, the Take-Back Facility lenders, and Javelin Global, all as more fully set forth in

the Moore Declaration.

           14.     As of the Petition Date, the Debtors have approximately $270 million in debt and

liabilities, including but not limited to approximately $169 million related to the Take-Back

Facility, approximately $21.5 million under an emergency bridge financing facility,6

approximately $23.5 million owed to Javelin Global under certain of the Javelin Agreements, and




6
    This facility is documented by amendments to the Take-Back Facility.



                                                          5
Case 1:20-bk-10390              Doc 9      Filed 02/12/20 Entered 02/12/20 02:05:16                       Desc Main
                                           Document     Page 6 of 39



approximately $12.7 million in intercompany liabilities owed to Murray Energy and other

affiliates. In addition, the Debtors have approximately $43 million in outstanding trade payables.

                        The Insurance Policies and Related Payment Obligations

          15.      In the ordinary course of business, the Debtors maintain approximately

44 insurance        policies    (collectively,     the    “Insurance       Policies,”     and    each     individually

an “Insurance Policy”) that are administered by various third-party insurance carriers

(collectively, the “Insurance Carriers”). The Insurance Policies provide coverage for, among other

things, the Debtors’ property, general liability, automobile liability, umbrella coverage, excess

liability, pollution liability, employers’ liability, and directors’ and officers’ liability (including

tail coverage). The Insurance Policies are essential to the ongoing operation of the Debtors’

businesses. The Debtors’ annual premium payments for the Insurance Policies are approximately

$5.3 million plus applicable taxes and surcharges.7 A schedule of the Insurance Policies is attached

hereto as Exhibit B.8 In addition to the Insurance Policies, the Debtors maintain several workers’

compensation or self-insurance policies that are not reflected in Exhibit B and for which relief is

not sought in this motion.9




7
    Certain Insurance Policies cover the Debtors as well as non-Debtor affiliates. The Murray Energy enterprise as a
    whole pays aggregate annual insurance premiums of approximately $47.3 million, of which $5.3 million is related
    to the Debtors’ insurance coverage. The Debtors will only pay the portion of the premium related to their coverage
    under the Insurance Policies. The annual premiums paid by the Debtors include commission payments to the
    Debtors’ Brokers (as defined herein).
8
    The descriptions of the Insurance Policies set forth in this motion are summary in nature. The actual terms of the
    Insurance Policies and related agreements will govern in the event of any inconsistency with the description in this
    motion. The Debtors request authority to honor obligations and renew all Insurance Policies, as applicable,
    regardless of whether the Debtors inadvertently fail to include a particular Insurance Policy on Exhibit B.
9
    In addition to the Insurance Policies listed on Exhibit B, the Debtors maintain numerous insurance policies with
    respect to, among other things, workers’ compensation, employee health, dental, disability, and life insurance
    benefits. These policies are described, and relief is requested with respect to such policies, in the Debtors’ Motion
    for Entry of an Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and
    Reimbursable Expenses and (B) Continue Employee Benefits Programs, and (II) Granting Related Relief, filed
    contemporaneously herewith.


                                                            6
Case 1:20-bk-10390        Doc 9   Filed 02/12/20 Entered 02/12/20 02:05:16             Desc Main
                                  Document     Page 7 of 39



       16.     The Insurance Policies are generally one year in length and renew at different times

throughout the year. Insurance premiums are typically prepaid on an annual basis, subject to the

payment terms under each Insurance Policy. As of the Petition Date, the Debtors do not believe

any insurance premiums are due or outstanding. Out of an abundance of caution, however, the

Debtors seek authority to pay any prepetition amounts due and owing on account of the Insurance

Policies to ensure uninterrupted coverage under their Insurance Policies. The Debtors also seek

authority to continue honoring all payment obligations under the Insurance Policies in the ordinary

course of business to ensure uninterrupted coverage thereunder.

       17.     Certain Insurance Policies require the Debtors to pay a per-incident deductible

(collectively, the “Deductibles”). Generally, if a claim is made against the Insurance Policies, the

Debtors’ applicable third-party administrator or Insurance Carrier will administer the claim and

make payments in connection therewith.          The Deductible, if any, is offset against such

administrator’s or Insurance Carrier’s payment obligation. Alternatively, certain of the Debtors’

policies use self-insured retentions (“SIRs”) instead of Deductibles. If a claim is made against

such policies, the Debtors will make payments up to the limit of the SIR, and once the claim value

is above the SIR amount, the Insurance Policy will cover the remaining costs. There is significant

variation in the amount of Deductibles and SIRs, and the amount of the Deductible or SIR can

range up to $5 million depending on the Insurance Policy. As of the Petition Date, the Debtors do

not believe that they owe any prepetition Deductibles or SIRs under the Insurance Policies. Out

of an abundance of caution, however, the Debtors seek authority to honor any Deductible or SIR

that may currently exist or otherwise arise under the Insurance Policies in the ordinary course of

business.




                                                 7
Case 1:20-bk-10390        Doc 9   Filed 02/12/20 Entered 02/12/20 02:05:16             Desc Main
                                  Document     Page 8 of 39



       18.     Some, but not all, of the Insurance Policies are financed through premium financing

agreements with BankDirect Capital Finance (“BankDirect”), copies of which are attached hereto

as Exhibit C (the “Premium Financing Agreements”). The Premium Financing Agreements

expire on June 1, 2020 and December 15, 2020. Under the Premium Financing Agreements, the

Debtors are required to make monthly payments of (i) approximately $31,349 on the 5th day of

each month through April 5, 2020, and (ii) approximately $104,694 on the 10th day of each month

through September 10, 2020. Because the Premium Financing Agreements are an integral part of

the Debtors’ insurance programs and vital to their ability to finance and procure the Insurance

Policies, the Debtors seek authority to honor any amounts owed in full to ensure uninterrupted

coverage under their Insurance Policies.

       19.     The Debtors’ ability to renew, modify, or supplement existing Insurance Policies,

enter into new Insurance Policies, and pay all obligations related thereto is essential to the

preservation of the value of the Debtors’ businesses and operations. Moreover, in many instances,

insurance coverage is required by the regulations or laws, the Debtors’ credit agreements, and

contracts that govern the Debtors’ commercial activities, including the requirement by the United

States Trustee (the “U.S. Trustee”) that a debtor maintain adequate coverage given the

circumstances of its chapter 11 case. Accordingly, the Debtors seek authorization to maintain

and/or modify their existing Insurance Policies, pay prepetition obligations related thereto, honor

their obligations under the Premium Financing Agreements, and enter into new insurance policies

in the ordinary course of business and consistent with prepetition practices.

       20.      In addition, to the extent that any premium financing agreement has already

expired or expires during the course of these chapter 11 cases, the Debtors seek authority to renew

their Premium Financing Agreements, or enter into new premium financing agreements, without




                                                 8
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16               Desc Main
                                   Document     Page 9 of 39



further Court approval. The Debtors respectfully submit that renewal of the Premium Financing

Agreements falls squarely within the ordinary course of the Debtors’ business and, but for the

potential constraints of section 364 of the Bankruptcy Code, the Debtors would not need the

Court’s prior approval to renew the Premium Financing Agreements. To reduce the administrative

burden, as well as to confirm their ability to satisfy one of their obligations of operating as debtors

in possession, the Debtors seek the Court’s authority now to renew the Premium Financing

Agreements when and as necessary in the Debtors’ business judgment.

                                 The Debtors’ Insurance Brokers

       21.     The Debtors retain the services of insurance brokers (collectively, the “Brokers”)

to help manage their portfolios of risk. The Debtors obtain all of their Insurance Policies through

their two Brokers: Reschini Agency, Inc. and CAC Specialty. The Brokers, among other things,

(a) assist the Debtors in obtaining comprehensive insurance coverage for the Debtors’ operations

in a cost-effective manner, (b) manage renewal data, (c) market the Insurance Policies, (d) provide

all interactions with Insurance Carriers including negotiating Insurance Policy terms, provisions,

and premiums, and (e) provide ongoing support throughout the applicable Insurance Policy

periods. The Brokers collect commission payments for their services as part of the premiums paid

on account of the Insurance Policies.

       22.     The Debtors do not believe they owe any amounts to the Brokers on account of

fees, commissions, or any other prepetition obligations. Out of an abundance of caution, however,

the Debtors seek authority to honor any amounts owed to the Brokers to ensure uninterrupted

coverage under their Insurance Policies.




                                                  9
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16            Desc Main
                                  Document      Page 10 of 39



                                         Basis for Relief

I.     Continuation of the Insurance Policies Is Required by the Bankruptcy Code and
       U.S. Trustee Operating Guidelines.

       23.     Section 1112(b)(4)(C) of the Bankruptcy Code provides that “failure to maintain

appropriate insurance that poses a risk to the estate or to the public” is “cause” for mandatory

conversion or dismissal of a chapter 11 case. 11 U.S.C. § 1112(b)(4)(C). In addition, in many

instances, the coverage provided under the Insurance Policies is required by the regulations, laws,

and contracts that govern the Debtors’ commercial activities, including the Chapter 11 Operating

Instructions and Reporting Requirements, issued by the United States Trustee for Region 9

(the “U.S. Trustee Operating Guidelines”). Given this backdrop, the Debtors believe it is essential

to their estates, and consistent with the Bankruptcy Code and the U.S. Trustee Operating

Guidelines, that they maintain and continue to make all payments required under their Insurance

Policies, including in connection with the Premium Financing Agreements, and have the authority

to supplement, amend, extend, renew, or replace their Insurance Policies as needed, in their

business judgment, without further order of the Court.

II.    Renewing, Supplementing, and Entering into New Insurance Policies, and Paying
       Obligations Related to the Insurance Policies, Premium Financing Agreements, and
       to Brokers in the Ordinary Course of Business Are Each Warranted.

       24.     The Bankruptcy Code authorizes the Debtors to continue their prepetition practices

with respect to their insurance program, including all payments on account of the Insurance

Policies, Premium Financing Agreements, and to Brokers, (the “Insurance Program”) as such

practices are in the ordinary course of the Debtors’ business. Alternatively, to the extent any such

practices fall outside of the ordinary course of business, the Court should authorize the Debtors to

maintain, renew, or enter into new Insurance Policies and Premium Financing Agreements on a




                                                10
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16              Desc Main
                                  Document      Page 11 of 39



postpetition basis, as such relief is in the Debtors’ sound business judgment and enables the

Debtors to preserve value, consistent with the policies of chapter 11.

       25.     Section 363(c)(1) of the Bankruptcy Code provides that a chapter 11 debtor in

possession “may enter into transactions . . . [or] may use property of the estate in the ordinary

course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1). The Bankruptcy Code

does not define “ordinary course of business.”         In re Roth Am., Inc., 975 F.2d 949, 952

(3d Cir. 1992). In determining whether a transaction is in the ordinary course of business, courts

have looked at whether a transaction is “common practice” in a debtor’s industry and whether “a

creditor could reasonably expect” the debtor to enter into such a transaction. See In re Miller Min.,

Inc., 219 B.R. 219, 222 (Bankr. N.D. Ohio 1998) (applying a two-part “horizontal” and “vertical”

test to analyze a postpetition payment); Deaconess Hosp. LLC v. Nour Mgmn’t Co.,

2010 WL 1254307, at *2 n.9 (N.D. Ohio Mar. 24, 2010) (same); see also Roth Am., 975 F.2d at

952 (adopting a two-part “horizontal” dimension and “vertical” dimension test looking at industry

practice and creditor expectations). First, when determining “common practice,” the court

analyzes whether, from an industry-wide perspective, the transaction is of the sort commonly

undertaken by companies in that industry. Miller Min., 219 B.R. at 223. Second, the transaction

must be analyzed on the “reasonable expectation” dimension, where the court “analyzes the

transaction from the vantage point of a hypothetical creditor and inquires whether the transaction

subjects a creditor to economic risks of a different nature from those he accepted when he initially

contracted with the debtor.” Id. at 222. “In other words, the vertical analysis looks at the ‘debtor’s

pre-petition business practices and conduct.’”        In re Blitz U.S.A., Inc., 475 B.R. 209, 214

(Bankr. D. Del. 2012) (quoting In re Nellson Nutraceutical, Inc., 369 B.R. 787, 797

(Bankr. D. Del. 2007)); see also In re WCI Steel Inc., 313 B.R. 414, 417 n.2 (Bankr. N.D. Ohio




                                                 11
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16            Desc Main
                                  Document      Page 12 of 39



2004) (observing that consistent past payments of pension obligations supported a finding that

such payments were made in the ordinary course of business).

       26.     The Debtors’ continuation of the Insurance Program on a postpetition basis is

consistent with their prepetition practices. Additionally, the Debtors believe that maintaining

insurance policies and financing payments for such policies is standard practice in most industries,

and particularly so in the coal mining industry. Accordingly, the Debtors are permitted to continue

to comply with the Insurance Policies and to renew or obtain new Insurance Policies and Premium

Financing Agreements because such actions are in the ordinary course of the Debtors’ businesses.

       27.     Out of an abundance of caution, to the extent that the Debtors’ continuation of the

Insurance Program is outside of the ordinary course of business, section 363(b)(1) of the

Bankruptcy Code provides, in relevant part, that a debtor, “after notice and a hearing, may use,

sell, or lease, other than in the ordinary course of business, property of the estate.”

11 U.S.C. § 363(b)(1). A court may authorize non-ordinary course transactions using property of

the estate pursuant to section 363(b) “when a sound business purpose dictates such action.”

Stephens Indus. Inc. v. McClung, 789 F. 2d 386, 390 (6th Cir. 1986) (approving a sale of assets

pursuant to section 363(b)); see also In re Eagle-Picher Holdings, Inc., No. 05-12601,

2005 WL 4030132, at *5 (Bankr. S.D. Ohio Aug. 26, 2005) (authorizing the debtors to implement

a key employee retention plan pursuant to section 363(b) after finding the use was an “exercise

of sound business judgment”). Moreover, “[w]here the debtor articulates a reasonable basis for

its business decisions (as distinct from a decision made arbitrarily or capriciously), courts will

generally not entertain objections to the debtor’s conduct.”         In re Johns-Manville Corp.,

60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986); see also In re Tower Air, Inc., 416 F.3d 229, 238




                                                12
Case 1:20-bk-10390        Doc 9     Filed 02/12/20 Entered 02/12/20 02:05:16              Desc Main
                                   Document      Page 13 of 39



(3d Cir. 2005) (“Overcoming the presumptions of the business judgment rule on the merits is a

near-Herculean task.”).

       28.     Thus, if a debtor’s actions satisfy the business judgment rule, then the transaction

in question should be approved under section 363(b) of the Bankruptcy Code. Indeed, when

applying the “business judgment” standard, courts show great deference to a debtor’s business

decisions. See Granada Invs., Inc. v. DWG Corp., 823 F. Supp 448, 454 (N.D. Ohio 1993)

(observing that “courts employ the business judgment rule because in order for a corporation to

be managed properly and efficiently, latitude must be given in the handling of corporate affairs”)

(internal quotation omitted); see also Official Comm. of Subordinated Bondholders v. Integrated

Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (“Courts are loath to

interfere with corporate decisions absent a showing of bad faith, self-interest, or gross

negligence.”) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)).

       29.     The nature of the Debtors’ businesses makes it essential for the Debtors to maintain

their Insurance Program on an ongoing and uninterrupted basis. The non-payment of any

premiums, Deductibles, SIRs, or related fees (including fees owed to Brokers) under the Insurance

Policies could result in one or more of the Insurance Carriers terminating or declining to renew

their Insurance Policies or refusing to enter into new insurance policies with the Debtors in the

future. If any of the Insurance Policies lapse without renewal, the Debtors could be exposed to

substantial personal liability or property damages, to the detriment of all parties in interest.

       30.     The Debtors similarly believe that continuing to perform under the Premium

Financing Agreements on a postpetition basis is in the best interests of their estates. Moreover,

in light of their financial circumstances, alternative insurance premium finance companies may

not be willing to provide insurance premium financing to the Debtors on attractive market terms




                                                  13
Case 1:20-bk-10390       Doc 9     Filed 02/12/20 Entered 02/12/20 02:05:16              Desc Main
                                  Document      Page 14 of 39



on a postpetition basis. Simply put, it is critical for the Debtors to continue to perform under their

existing Premium Financing Agreements.

       31.     Certain of the Debtors’ leases and financing agreements require the Debtors to

remain current with respect to certain of their primary Insurance Policies. Additionally, state and

local laws require the Debtors to maintain insurance policies. Thus, the Debtors must be able to

continue their Insurance Policies without disruption to ensure their operations remain in

compliance with various legal and contractual obligations.

       32.     Further, the continued retention of the Brokers allows the Debtors and their

employees to focus on the core operational matters associated with the production and sale of coal.

The Debtors are not well-suited to bring the services provided by the Brokers in-house. If the

Debtors failed to make timely payments to the Brokers, the Debtors may lose access to the Brokers’

valuable services, disrupting management to the detriment of all stakeholders.

       33.     Any interruption in coverage would expose the Debtors to a number of risks,

including: (a) the possible incurrence of direct liability for the payment of claims that otherwise

would have been covered by the Insurance Policies; (b) the possible incurrence of material costs

and other losses that otherwise would have been reimbursed, such as attorneys’ fees for certain

covered claims; (c) the possible inability to obtain similar types and levels of insurance coverage

or premium financing on terms equally favorable as the present coverage; and (d) the possible

incurrence of higher costs for re-establishing lapsed Insurance Policies or obtaining new insurance

coverage. In short, failure to maintain the Insurance Program could have a detrimental impact on

the Debtors’ businesses and the value of their estates. Accordingly, the Debtors submit that the

requirements of section 363(b) of the Bankruptcy Code are satisfied.




                                                 14
Case 1:20-bk-10390         Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16                Desc Main
                                   Document      Page 15 of 39



III.    The Debtors Should Be Authorized to Pay All Prepetition Obligations Owed under
        the Premium Financing Agreements, the Insurance Policies, and to Brokers.

        34.     Courts have recognized that it is appropriate to authorize the payment of prepetition

 obligations where necessary to protect and preserve the estate, including an operating business’s

 going-concern value. See, e.g., In re Eagle-Picher Indus., Inc., 124 B.R. 1021, 1023 (Bankr. S.D.

 Ohio 1991); see also In re Just for Feet, Inc., 242 B.R. 821, 825–26 (D. Del. 1999); In re CoServ,

 L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002); In re Ionosphere Clubs, Inc., 98 B.R. 174,

 175–76 (Bankr. S.D.N.Y. 1989); Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re

 James A. Phillips, Inc.), 29 B.R. 391, 398 (S.D.N.Y. 1983). In so doing, these courts acknowledge

 that several legal theories rooted in sections 105(a) and 363(b) of the Bankruptcy Code support

 the payment of prepetition claims.

        35.     Section 363(b) of the Bankruptcy Code permits a bankruptcy court, after notice and

 a hearing, to authorize a debtor to “use, sell, or lease, other than in the ordinary course of business,

 property of the estate.” 11 U.S.C. § 363(b)(1). A court may authorize non-ordinary course

 transactions using property of the estate pursuant to section 363(b) “when a sound business

 purpose dictates such action.” Stephens Indus., 789 F. 2d at 390. Courts have authorized payment

 of certain prepetition claims pursuant to section 363(b) where there is a sound business purpose

 for doing so. See, e.g., In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999)

 (collecting cases); James A. Phillips, 29 B.R. at 397 (relying on section 363 to allow contractor

 to pay prepetition claims of suppliers who were potential lien claimants because the payments

 were necessary for general contractors to release funds owed to debtors); Ionosphere Clubs,

 98 B.R. at 175 (finding that a sound business justification existed to justify payment of certain

 prepetition wages).




                                                   15
Case 1:20-bk-10390      Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16            Desc Main
                                Document      Page 16 of 39



       36.    Courts also authorize payment of prepetition claims in appropriate circumstances

based on section 105(a) of the Bankruptcy Code. Section 105(a) of the Bankruptcy Code codifies

a bankruptcy court’s inherent equitable powers to “issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). Under

section 105(a), courts may authorize pre-plan payments of prepetition obligations when essential

to the continued operation of a debtor’s businesses. See Eagle-Picher Indus., 124 B.R. at 1023

(authorizing payment of prepetition indebtedness where the “payment is necessary to avert a

serious threat to the Chapter 11”); Just for Feet, 242 B.R. at 825−26. Specifically, a court may

use its power under section 105(a) of the Bankruptcy Code to authorize payment of prepetition

obligations pursuant to the “necessity of payment” rule (also referred to as the “doctrine of

necessity”). See, e.g., Ionosphere Clubs, 98 B.R. at 176; In re Lehigh & New England Railway

Co., 657 F.2d 570, 581 (3d Cir. 1981) (stating that courts may authorize payment of prepetition

claims when there “is the possibility that the creditor will employ an immediate economic

sanction, failing such payment”); see also In re Quality Interiors, Inc., 127 B.R. 391, 396

(Bankr. N.D. Ohio 1991) (“A general practice has developed however, where bankruptcy courts

permit the payment of certain pre-petition claims pursuant to 11 U.S.C. §105, where the debtor

will be unable to reorganize without payment.”). A bankruptcy court’s use of its equitable powers

to “authorize the payment of prepetition debt when such payment is needed to facilitate the

rehabilitation of the debtor is not a novel concept.” Ionosphere Clubs, 98 B.R. at 175–76 (citing

Miltenberger v. Logansport, C. & S.W. Ry. Co., 106 U.S. 286 (1882)).

       37.    Paying obligations under the Insurance Policies and the Premium Financing

Agreements and any outstanding fees owed to Brokers is warranted under section 363(b) and the

doctrine of necessity. As described above, maintaining the Insurance Policies is necessary to




                                              16
Case 1:20-bk-10390         Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16               Desc Main
                                   Document      Page 17 of 39



preserve the value of the Debtors’ assets, thereby ensuring the adequate protection of the Debtors’

property for any party in interest, and to minimize exposure to risk. Honoring the Premium

Financing Agreements is necessary to maintaining the Insurance Policies, as failure to make the

payments required under the Premium Financing Agreements can trigger cancellation of many of

those Insurance Policies. In addition, paying the fees owed to Brokers will ensure that those

Brokers will be available to assist the Debtors in procuring additional necessary insurance

throughout the course of these chapter 11 cases. Maintaining the Insurance Policies enables the

Debtors to avoid the incurrence of possibly significant liabilities, and therefore represents a sound

exercise of their business judgment. The Insurance Policies protect the Debtors and other parties

in interest from losses caused by casualty, natural disaster, fraud, or other unforeseen events. In

fact, in some instances, maintenance of insurance coverage is required by the regulations, laws,

and contracts that govern the Debtors’ commercial activities, including the U.S. Trustee’s

requirement that a debtor maintain adequate coverage given the circumstances of its chapter 11

case. Accordingly, it is necessary for the Debtors to pay their prepetition insurance premiums,

obligations owed under the Premium Financing Agreements, and fees to Brokers to ensure that the

Debtors are able to renew, supplement, or purchase insurance coverage on a postpetition basis in

the ordinary course of business.

       38.      Indeed, courts in this district and others have routinely granted relief similar to that

requested herein. See, e.g., In re Murray Energy Holdings Co., No. 19-56885 (JEH) (Bankr. S.D.

Ohio Dec. 3, 2019) (ECF No. 333) (authorizing performance of prepetition obligations necessary

to   maintain    insurance    coverage);    In   re    AcuSport    Corp.,    No.    18-52736     (JEH)

(Bankr. S.D. Ohio May 21, 2018) (same); In re FirstEnergy Solutions, Inc., No. 18-50757 (AMK)

(Bankr. N.D. Ohio Apr. 4, 2018) (same); In re Milacron Inc., No. 09-11235 (JVA)




                                                  17
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16               Desc Main
                                  Document      Page 18 of 39



(Bankr. S.D. Ohio Mar. 12, 2009) (same); In re Blackhawk Mining LLC, Case No. 19-11595 (LSS)

(Bankr. D. Del. July 22, 2019) (same); In re Blackjewel LLC, No. 19-30289 (FWV)

(Bankr. S.D. W. Va. Aug. 8, 2019) (same).

IV.    The Debtors Should Be Authorized to Honor and Renew the Premium Financing
       Agreements.

       39.     The Debtors respectfully submit that continuation of the Premium Financing

Agreements and authorization for entry into new premium financing agreements is necessary and

appropriate, and may be authorized under section 363 as set forth above. In addition, pursuant to

section 364(c) of the Bankruptcy Code, a debtor may, in the exercise of its business judgment,

incur secured postpetition debt if the debtor has been unable to obtain unsecured credit and the

borrowing is in the best interest of the estate.        See, e.g., In re Ames Dept. Stores, Inc.,

115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (stating that with respect to postpetition credit, courts

“permit debtors in possession to exercise their basic business judgment consistent with their

fiduciary duties”); In re Simasko Prod. Co., 47 B.R. 444, 448–49 (D. Colo. 1985) (authorizing

interim financing agreement where debtor’s business judgment indicated financing was necessary

and reasonable for benefit of estate). As discussed above, the Debtors believe that continuing to

perform under the Premium Financing Agreements on a postpetition basis is in the best interests

of their estates. Moreover, in light of their financial circumstances, alternative insurance premium

finance companies may not be willing to provide insurance premium financing to the Debtors on

attractive market terms on a postpetition basis. Simply put, it is critical for the Debtors to continue

to perform under their existing Premium Financing Agreements.




                                                 18
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16              Desc Main
                                  Document      Page 19 of 39



        Processing of Checks and Electronic Fund Transfers Should Be Authorized

       40.     The Debtors have sufficient funds to pay the amounts described in this motion in

the ordinary course of business by virtue of expected cash flows from ongoing business operations,

debtor-in-possession financing, and/or anticipated access to cash collateral. In addition, under the

Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to any authorized payment in respect of the relief requested herein.

Accordingly, the Debtors believe that checks or wire transfer requests, other than those relating to

authorized payments, will not be honored inadvertently. Therefore, the Debtors respectfully

request that the Court authorize all applicable financial institutions, when requested by the Debtors,

to receive, process, honor, and pay any and all checks or wire transfer requests in respect of the

relief requested in this motion provided that the Debtors have sufficient funds on deposit in the

applicable bank accounts to cover such payments.

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       41.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, the Debtors believe an immediate and orderly transition into

chapter 11 is critical to the viability of their operations and that any delay in granting the relief

requested could hinder the Debtors’ operations and cause irreparable harm. Furthermore, the

failure to receive the requested relief during the first 21 days of these chapter 11 cases would

severely disrupt the Debtors’ operations at this important juncture. For the reasons discussed

herein, the relief requested is necessary for the Debtors to operate their businesses in the ordinary

course and preserve the ongoing value of the Debtors’ operations and maximize the value of their

estates for the benefit of all stakeholders. Accordingly, the Debtors submit that they have satisfied

the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support granting the


                                                 19
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16             Desc Main
                                  Document      Page 20 of 39



relief requested herein provided that the Debtors have sufficient funds on deposit in the applicable

bank accounts to cover such payments.

                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       42.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                         Motion Practice

       43.     This motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of their application to this

motion. Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                      Reservation of Rights

       44.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy

law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this motion or any order granting the relief

requested by this motion or any order granting the relief requested by this motion or a finding that

any particular claim is an administrative expense claim or other priority claim; (e) a request or

authorization to assume, adopt, or reject any agreement, contract, or lease pursuant to section 365

of the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection

of any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; (g) a

waiver or limitation of the Debtors’, or any other party in interest’s, rights under the Bankruptcy

Code or any other applicable law; or (h) a concession by the Debtors that any liens (contractual,


                                                 20
Case 1:20-bk-10390         Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16                Desc Main
                                   Document      Page 21 of 39



common law, statutory, or otherwise) that may be satisfied pursuant to the relief requested in this

motion are valid, and the rights of all parties in interest are expressly reserved to contest the extent,

validity, or perfection or seek avoidance of all such liens. If the Court grants the relief sought

herein, any payment made pursuant to the Court’s order is not intended and should not be construed

as an admission as to the validity of any particular claim or a waiver of the Debtors’ or any other

party in interest’s rights to subsequently dispute such claim.

                                                Notice

        45.     The Debtors have provided notice of this motion to the following parties or their

respective counsel: (a) the U.S. Trustee for the Southern District of Ohio; (b) the holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the administrative

agent under the Take-Back Facility; (d) Javelin Investment Holdings LLC; (e) counsel to the Ad

Hoc Group of Prepetition Term Loan Lenders; (f) the administrative agent under the Debtors’

proposed debtor-in-possession financing facility; (g) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors operate; (h) the offices of the

attorneys general for the states in which the Debtors operate; (i) the United States Attorney’s Office

for the Southern District of Ohio; (j) the Internal Revenue Service; (k) the Pension Benefit

Guaranty Corporation; (l) the United Mine Workers of America; (m) counsel to each of the lenders

of the Debtors’ proposed debtor-in-possession financing facility; (n) Murray Energy; (o) Javelin

Global; (p) all taxing authorities; (q) all mechanic’s lien claimants; (r) all lessors; and (s) any party

that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

        46.     No prior request for the relief sought in this motion has been made to this or any

other court.


                                                   21
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16            Desc Main
                                  Document      Page 22 of 39



       WHEREFORE the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto as Exhibit A, granting the relief requested herein and such other relief

as the Court deems appropriate under the circumstances.

Dated: February 12, 2020
Columbus, Ohio

 /s/ Thomas R. Allen
 Thomas R. Allen       (0017513)                  David M. Hillman (pro hac vice pending)
 Richard K. Stovall    (0029978)                  Timothy Q. Karcher (pro hac vice pending)
 James A. Coutinho (0082430)                      Chris Theodoridis (pro hac vice pending)
 Matthew M. Zofchak (0096279)
 Allen Stovall Neuman Fisher & Ashton             PROSKAUER ROSE LLP
 17 South High Street, Suite 1220                 Eleven Times Square
 Columbus, Ohio 43215                             New York, New York 10036
 Telephone:    (614) 221-8500                     Telephone:   (212) 969-3000
 Facsimile:    (614) 221-5988                     Facsimile:   (212) 969-2900
 Email:        allen@asnfa.com                    Email:       dhillman@proskauer.com
               stovall@asnfa.com                               tkarcher@proskauer.com
               coutinho@asnfa.com                              ctheodoridis@proskauer.com
               zofchak@asnfa.com
                                                                  - and -
 Proposed Counsel to the Debtors and
 Debtors in Possession
                                                  Charles A. Dale (pro hac vice pending)
                                                  PROSKAUER ROSE LLP
                                                  One International Place
                                                  Boston, Massachusetts 02110
                                                  Telephone:    (617) 526-9600
                                                  Facsimile:    (617) 526-9899
                                                  Email:        cdale@proskauer.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




                                                22
Case 1:20-bk-10390   Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16   Desc Main
                             Document      Page 23 of 39



                                     Exhibit A

                                  Proposed Order
Case 1:20-bk-10390              Doc 9      Filed 02/12/20 Entered 02/12/20 02:05:16                        Desc Main
                                          Document      Page 24 of 39




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    MURRAY METALLURGICAL COAL                                     )    Case No. 20-10390 (JEH)
    HOLDINGS, LLC, et al.,1                                       )
                                                                  )    Judge John E. Hoffman, Jr.
                                                                  )
                              Debtors.                            )    (Joint Administration Requested)
                                                                  )

ORDER (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE THEIR INSURANCE
POLICIES AND HONOR ALL OBLIGATIONS IN RESPECT THEREOF, (B) RENEW,
SUPPLEMENT, AND ENTER INTO NEW INSURANCE POLICIES, (C) HONOR THE
 TERMS OF THE PREMIUM FINANCING AGREEMENTS AND PAY PREMIUMS
     THEREUNDER, AND (D) ENTER INTO NEW PREMIUM FINANCING
AGREEMENTS IN THE ORDINARY COURSE OF BUSINESS, AND (IV) GRANTING
            RELATED RELIEF [RELATED TO DOCKET NO. ____]




1
    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
    number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
    Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
    (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National Road,
    St. Clairsville, OH 43950.
Case 1:20-bk-10390             Doc 9     Filed 02/12/20 Entered 02/12/20 02:05:16                     Desc Main
                                        Document      Page 25 of 39



          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to

(i) continue insurance coverage entered into prepetition and satisfy payment of prepetition

obligations related thereto, (ii) renew, supplement, or purchase insurance coverage in the Debtors’

discretion on a postpetition basis, (iii) honor the terms of the Premium Financing Agreements and

pay premiums thereunder, and (iv) enter into new premium financing agreements, and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declarations; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

General Order 30-3 from the United States Bankruptcy Court for the Southern District of Ohio,

dated December 4, 2019, and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2), and this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

          1.       The Motion is granted as set forth in this Order.



2
    Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.


                                                          2
Case 1:20-bk-10390       Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16                Desc Main
                                 Document      Page 26 of 39



       2.     The Debtors shall serve a copy of the Motion and this Order on each Insurance

Carrier listed on Exhibit B to the Motion within three business days after the date this Order is

entered.

       3.     The Debtors are authorized, but not directed, to:

       (a)    (i) continue the Insurance Policies including, but not limited to, those identified on
              Exhibit B to the Motion and pay any undisputed prepetition or postpetition
              obligations related to the Insurance Policies (including any amounts owed to the
              Brokers and any Deductibles) in accordance with and in the amounts consistent
              with the same practices and procedures as were in effect prior to the commencement
              of the Debtors’ chapter 11 cases, and (ii) renew, amend, supplement, extend, or
              purchase insurance policies to the extent that the Debtors determine that such action
              is in the best interest of their estates; and

       (b)    (i) honor the terms of the Premium Financing Agreements identified in Exhibit C
              to the Motion and pay premiums thereunder and (ii) enter into, renew, amend,
              supplement, or extend premium financing agreements as necessary, to the extent
              that the Debtors determine that such action is in the best interest of the their estates.

       4.     Notwithstanding anything to the contrary in the Premium Financing Agreements,

the Debtors’ filing of these chapter 11 cases shall not constitute a default under the Premium

Financing Agreements.

       5.     The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when

presented for payment, whether such checks or other requests were submitted prior to, or after,

the Petition Date, provided that the Debtors have sufficient funds on deposit in the applicable

bank accounts to cover such payments, and all such banks and financial institutions are authorized

to rely on the Debtors’ designation of any particular check or electronic payment request as

approved by this Order without any duty of further inquiry and without liability for following the

Debtor’s instructions.




                                                 3
Case 1:20-bk-10390       Doc 9     Filed 02/12/20 Entered 02/12/20 02:05:16            Desc Main
                                  Document      Page 27 of 39



      6.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis for,

or validity of any claim against a Debtor entity under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

admission that any particular claim is of a type specified or defined in this Order or the Motion

or a finding that any particular claim is an administrative expense claim or other priority claim;

(e) a request or authorization to assume, adopt, or reject any prepetition agreement, contract, or

lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as to the validity, priority,

enforceability, or perfection of any lien on, security interest in, or other encumbrance on property

of the Debtors’ estates; (g) a waiver or limitation of the Debtors’ or any other party in interest’s

rights under the Bankruptcy Code or any other applicable law; or (h) a concession by the Debtors

that any liens (contractual, common law, statutory, or otherwise) that may be satisfied pursuant

to the Motion are valid, and the rights of all parties in interest are expressly reserved to contest

the extent, validity, or perfection or seek avoidance of all such liens.

      7.      Nothing herein alters or amends the terms and conditions of any of the Insurance

Policies or relieves the Debtors of any of their obligations under the Insurance Policies.

      8.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with the relief granted herein.




                                                 4
Case 1:20-bk-10390        Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16            Desc Main
                                  Document      Page 28 of 39



       9.      Notwithstanding the relief granted in this Order, any payment made or to be made

by the Debtors pursuant to the authority granted herein shall be subject to and in compliance with

any interim or final orders entered by the Court approving the Debtors’ entry into any postpetition

debtor-in-possession financing facility and any budget or cash flow forecasts in connection

therewith and/or authorizing the Debtors’ use of cash collateral and any budget or cash flow

forecasts in connection therewith (in either case, the “DIP Order”). To the extent there is any

inconsistency between the terms of the DIP Order and any action taken or proposed to be taken

hereunder, the terms of the DIP Order shall control.

       10.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       11.     The Debtors shall serve this Order in accordance with all applicable rules and shall

file a certificate of service evidencing compliance with this requirement.

       12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       13.     The Debtors are authorized to take all reasonable actions necessary to effectuate

the relief granted in this Order in accordance with the Motion.

       14.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

SO ORDERED.

Copies to Default List.




                                                 5
Case 1:20-bk-10390   Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16   Desc Main
                             Document      Page 29 of 39



                                     Exhibit B

                                 Insurance Policies
                                Case 1:20-bk-10390           Doc 9     Filed 02/12/20 Entered 02/12/20 02:05:16        Desc Main
                                                                      Document      Page 30 of 39


                                                                                                                                               Approximate
                     Type of Policy                               Insurance Issuer                   Policy Number         Policy Term         Annual Gross
                                                                                                                                                Premium
     1.    Property Insurance                   Lloyd's (Beazley Led)                              PN301440N         12/15/2019 - 12/15/2020     $19,669,942i
     2.                                         Markel Bermuda                                     BMBP110912N       12/15/2019 - 12/15/2020
     3.                                         Liberty Bermuda                                    BMBP110911N       12/15/2019 - 12/15/2020
     4.                                         Arch Bermuda                                       BMBP110916N       12/15/2019 - 12/15/2020
     5.                                         RSUI Indemnity                                     NHT910901         12/15/2019 - 12/15/2020
     6.                                         OCIL Bermuda                                       BMBP110914N       12/15/2019 - 12/15/2020
     7.                                         Argo Bermuda                                       BMBP110913N       12/15/2019 - 12/15/2020
     8.                                         AWAC Bermuda                                       BMBP110915N       12/15/2019 - 12/15/2020
     9.                                         Lloyd's (Amtrust)                                  PN301500N         12/15/2019 - 12/15/2020
     10.                                        Axis USA                                           ECF727237-19      12/15/2019 - 12/15/2020
     11.                                        HIIG                                               PRO440293         12/15/2019 - 12/15/2020
     12.                                        Starr Surplus Lines Insurance Company              EPR N14337945     12/15/2019 - 12/15/2020
     13.                                        NOA                                                PN306460N         12/15/2019 - 12/15/2020
     14.                                        RSUI Indemnity                                     NHT910903         12/15/2019 - 12/15/2020
     15.                                        Lloyd's (Markel Led)                               KA304650N         12/15/2019 - 12/15/2020
     16.   Commercial General Liability         Certain Underwriters at Lloyds Apollo Liability    PC304000N         06/01/2019 - 06/01/2020       $347,784ii
                                                Consortium
     17.   Commercial General Liability         Underwriters at Lloyds, London                     PC304004N         06/01/2019 - 06/01/2020        $71,379iii
     18.   Pollution Liability                  Ironshore Specialty Insurance Company              002043405         06/01/2019 - 06/01/2020     $1,267,859iv
     19.   $10,000,000 Umbrella over Primary    Certain Underwriters at Lloyd's Apollo Liability   PC304001N         06/01/2019 - 06/01/2020     $2,096,325v
                                                Consortium/ Hiscox
     20.   Excess Liability $5mil xs $10mil     Lexington Insurance Company                        023627440         06/01/2019 - 06/01/2020      $675,229vi
     21.   Excess Liability $10mil xs $15mil    Certain Underwriters at Lloyds Apollo Liability    PC304002N         06/01/2019 - 06/01/2020      $462,000vii
                                                Consortium/ Amtrust Casualty Consortium

i
  Approximately $1,231,644 is related to the Debtors’ coverage under the Insurance Policies.
ii
    Approximately $15,253 is related to the Debtors’ coverage under the Insurance Policies.
iii
    Approximately $3,131 is related to the Debtors’ coverage under the Insurance Policies.
iv
    Approximately $25,154 is related to the Debtors’ coverage under the Insurance Policies.
v
    Approximately $143,424 is related to the Debtors’ coverage under the Insurance Policies.
vi
    Approximately $46,197 is related to the Debtors’ coverage under the Insurance Policies.
vii
     Approximately $31,609 is related to the Debtors’ coverage under the Insurance Policies.
                                Case 1:20-bk-10390           Doc 9      Filed 02/12/20 Entered 02/12/20 02:05:16     Desc Main
                                                                       Document      Page 31 of 39

                                                                                                                                             Approximate
                     Type of Policy                               Insurance Issuer               Policy Number           Policy Term         Annual Gross
                                                                                                                                              Premium
     22.   Excess Liability $25mil xs $25mil    Ironshore Specialty Insurance Company         001682306            06/01/2019 - 06/01/2020      $535,500viii
     23.   Excess Liability $25mil xs $50mil    Starr Surplus Lines Insurance Company         1000030750191        06/01/2019 - 06/01/2020       $294,000ix
     24.   Automobile Liability                 Travelers Indemnity Company                   P8108K952696-IND-    06/01/2019 - 06/01/2020       $444,607x
                                                                                              19
     25.   Aircraft                             USAIG                                         S1HL1-D103           05/23/2019 - 05/23/2020         $59,188
     26.   Fiduciary Liability                  Illinois National Insurance Co                01-478-00-09         07/01/2019 - 07/01/2020         $34,275
     27.   Murray Met Coal Holdings             Rockwood Casualty Insurance Company           WC455863             04/29/2019 - 04/29/2020      $3,790,206
     28.   International Exporters              The Ins Co of the State of PA                 WS11013333           06/01/2019 - 06/01/2020         $2,500xi
     29.   Crime                                Continental Insurance Co                      596684319            05/05/2019 - 05/05/2020         $49,500
     30.   Marine General Liability             Ascot Insurance Company                       MAPL1910000860-01    12/05/2019 - 12/05/2020         $50,000
     31.   Hull and Machinery incl Collision    Ascot Insurance Company                       MACR1910000859-01    12/05/2019 - 12/05/2020        $515,536
           & Towers Liability
     32.   Protection & Indemnity               West of England                               429995               12/05/2019 - 12/05/2020        $637,000
     33.   COFR                                 Safe Harbor Pollution                         C-16212-19           12/05/2019 - 12/05/2020          $6,300
     34.   Excess Marine $40mil xs $10 mil      Ascot Insurance Company                       MAXS1910000861-01    12/05/2019 - 12/05/2020         $75,000
     35.                                        Liberty                                       ATABWTLE001          12/05/2019 - 12/05/2020
     36.                                        Atlantic Specialty                            B5JH27862            12/05/2019 - 12/05/2020
     37.                                        Beazley                                       V2994E190101         12/05/2019 - 12/05/2020
     38.   Marine Cargo                         National Union Fire Ins Co                    0 15912958           08/12/2019 - 08/12/2020         $11,600
     39.   Helicopter                           USAIG                                         SIHL 1-E671          12/02/2019 - 12/02/2020         $61,200
     40.   Special Crime                        AIG National Union Fire Ins                   86-342-978           08/11/2019 - 08/11/2020          $6,002
     41.   Breach Response                      Underwriters at Lloyds, London                W20307180301         09/21/2019 - 09/21/2020         $36,238
     42.   Hangar and Helipad Building          The Travelers Indemnity Co.                   KTK6307330B258       03/17/2019 - 03/17/2020         $11,148
     43.   D&O/EPL/EL-Primary                   National Union Fire Ins Co                    01-880-65-22         10/13/2019 - 10/13/2026      $1,500,000
     44.   Excess D&O/EPL/EL-$5M xs $5M         Navigators Insurance Co.                      PT18DOL333215        10/13/2019 - 10/13/2026      $1,450,000




viii
    Approximately $36,637 is related to the Debtors’ coverage under the Insurance Policies.
ix
   Approximately $20,115 is related to the Debtors’ coverage under the Insurance Policies.
x
   Approximately $40,713 is related to the Debtors’ coverage under the Insurance Policies.
xi
   Approximately $500 is related to the Debtors’ coverage under the Insurance Policies.
                                                                                         2
Case 1:20-bk-10390   Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16   Desc Main
                             Document      Page 32 of 39

                                     Exhibit C

                         Premium Financing Agreements
                 Case 1:20-bk-10390                          Doc 9          Filed 02/12/20 Entered 02/12/20 02:05:16                                                     Desc Main
                                                                           Document      Page 33 of 39

                                             ~                                 150 North Field Drive, Suite 190                       Quote Number, 1779078.7
                                                                                   Lake Forest, Iiknois 600¢5                     COM64E~tCIAL IkSURANCE PREflRIUf~
                         t `I t ~ ~                                       Phone 877.226-5456 Fax: &77-226.5297
                                                                                                                                  FINANCE At~lD SECURITY AGREEMENT
      THIS COMMERCIAL MSURANCE PREMIIMI FINANCE AND SECURITY AGREEMENT (fiis 'Agreement) is batweeoi Insured named bebw as bo~mwer an0 BB~kDIlBCI C8p1t81
      Finance, a drvison o(Teaas Capile~ Berdc, NA ('Bm~kDuecC)es Lender,concerning d» 6nandng of tl~e premium(sj Wr one a more cpnmerdal inawance pdicies Irsted in Ne Schedub of
      PrJirian Mow Hha'I nan9 Thw Memo n111~ic dnrmmnne n.n cweul Fd~..,n.,nry. nnnn.ed.~~d,~...~.~..twb a..~..,.e.~


   Insured /Borrower ("Insured~~ Name8 Busirreas Address(as slated m Pa'Icy)                            Insured's Agent oe Broker(`AgenP~ Nama &Business Address
  Murray Metallurgical Goad Holdings, LLC                                                               Reschini Agency, Inc.
  46226 National Rd                                                                                     922 Philadelphia St.
  Saint Clairsville, OH 43950                                                                           Indiana, PA 15701




    w~u


                                              ere spec~airy insurance ( PAC~cn~E I
    2043405 ~ ~~~0t9                                                                                             I       12        125% I 10 I                ~ ~~mium:
                                              ;peciatty, LLC                                                                                                    Poliq Fee:
                                              Kuser Road Sulle 202                                                                                              Broker Fee:
                                              Icon, NJ D8890                                                                                                             exlSlemp:      $1,




    $362,733.00 ~ $55,250,00 ~ $307,483.Q0 ~                                   $0.00 ~ $307,483.OQ ~ $6,007.00 ~                             $313,49Q.00            ~             424°10


    PaymenE Schedule:                  Humber of Loan ,                `Amount of Each Loao                           1'Vhen loan P          ants are Due "Dui Dates"
     The Loan payment                    Pa    nts 4                        Pa enP                                Firet Due Date              Subs vent Morrthl Due Dates"
      schedule will be:                          10                          $31,343,00                              7/5!2019                               54h
              'Plm~pa nt of lire Lgen may result in cenes!lation of an Pdi "SW cent a                  ants ere due on the same de of eedi succeed'            until id M lull..
PrepeymeM: Insured may prepay fie atdantling prindpel 6a~nee of Me loan in pill a! any                 6elinquency Charge: Insured agrees to pay a deinquenq che(ps to BankDired m any
time. If InsureG prepays tl~e Loan in NIL, Inwred wil r~eire a rehmd of the unearned finance           payment required to be made by insures hereunder which is not received Cy BankO"veG wiUdn
tl~a~ge, calala~d aaording m th Rule oP 78's or the acWanal metlrod as prowde6 by applicable           five (5)days of ifs due date, uNess a bnger period is sp~ifietl under applicable Lew,~ which
law. AtiMmum refurM a E7.                                                                              case the delmquenq charge vn71 be imposed on any payment rot received by 6enkplrect
Seeuriry lntrrest: Insured essipns andgrants e sewnty mtarest to BankDire0. es security Fw             xiNin Nis longer period. The deFnquency charge x91 ha the lesser aE (7J 5%M tl~e aerdie
payment of all amounts payable under this Agreement, iry aG o1 I~uretl's right title erv3 interest M   amnunk w(2)Ua ms~wnum DelinQuenq U~erge eibwed by applimbte law.
and b each Policy end alI amants wMcfi are a may I~aime payable to Ensured under « rri6i               Cancalladnn Charge: II a de~ult res~Ais m cancelleUd~ of a Pdiq, Neared agrees M pry a
refinence to the Pdides indud'a~g, am~ other things, any gross unearned O~emiums, dividend             ~~~~n ~a~ge of 52S a pie mezimum amamtpefmiUetl by applicab~ Saw.
paymants, and aA payments at aaw~mt _ bas which rewlts in'eductim of any uneame3 pemivm


obtain, vadry and record iMartmtlon hg[identifies Ne Insured. We m71 require sutli infonnetion es wedeem ~eesaie6y necessary to elbw us lu prope~igitleMiy you,suds es your nema, address aM
Taxoe~ter ID 7P RINI.
                     i. DD NOT SIGN THI$ AGREEMENT UMIL YOU READ ALL PAGES 6f THE AGREEMENT AND PILL IN ANY BLANK SPACES. 2. YOU ARE ENTRLED TO A
NOTICE TO             COMPLETELY FILLED IN COPY OF THIS AOREEMEkT. 3. YOU UN~RSTItND AND HAVE RECENEU A COPY OF THI& AGREEMENT,KEEP R TO PROTECT YOUR
INSURED:              LEGAL RIGHTS. <. UNDER THE LAW,YOU HAVE THE RIGHT TO PAY OFF IN ADVANCE THE FULL AMOUNT DUE AND UNDER CERTAIN CONDfTpN5 TQ OBTAIN A

REPRESENfAT10NS AN6WARRANTIES:
Thor unde~aigned Agent and I~wred have read tl~e Representations end Warrenties an page Mo of
bile document make all such represa~tetions aid wartantles end understand Mat BenkDi~eq wtll
rely a~ all such repressnlations and wer~arities in detemininq whetl~er or not to axapt tl~is              b be boar                                                    those an page two. InSureJ is
Agreeme~rC a~ free to be bound 6y the terms of this Agreement Insured Nhheracknowl                         epuired to                                               Oge~1BlII BS 8 CdidlhIXl M 1118
tl~st upon satisladory canpie6on of 9ie Pgreemenl the undersgned Agent may receHe a ~s kom
BarYCUlrect(or the originetim atW adminstration of tl~is Agreamentss aUweed by appl~le law.


 {Signah~re olAgenQ

       ~~~                                    ~~~~5 E ~~
 (T~e)                                           (Date)
    BANKDIRECY7040114-D&
                 Case 1:20-bk-10390                          Doc 9          Filed 02/12/20 Entered 02/12/20 02:05:16                                                   Desc Main
                                                                           Document      Page 34 of 39

 Name of ~neured: Murray Metallurgical Coal Holdings, PLC                                              iatel~remlums: X362,733.00
  k~turect Qotnty and sevemlky it more Man oneJ agraac w toilowa:                                      10. Finmce Chargt. The Finance Charge idudes interest on Ue ouMendng prinapai arcaunt
  9. Promise ro Pey. In wnside(etion of tl~e peyrt~ant by BankDireU oP the Amount Financed,            of tice Loan. The Finance Charge is carnpufed usng s 3654ey year. Intermit m Me Loan shall
  Insuretl agrees ~ pay the Dawn Payment to the msmance companyfies)izted in Ihg Schedule M            emus hun Me ENedhe Dste o(tlus Ap~ee~narR a the esdiest poiiq e4ective date indicated 'n
  Pdides, end Inwred agrees ro pay to th order o~ BenkDirect eH o~ Ale prinapel amount of tl~e         IIIB SChBdUIB 01 PdiGti85,WhId18V0f iS 88ruer,end ~onUnue to acaue until the Loen'x paidn fuX. It
  Loan, all'vderest rierean eiM all dher amanls payable by Mmred hereunder e~ acmrdence with           9ankDirect tertninetee tl~is Agreement efler an Event of DefeuY~ Insured wig {wy Nterast m the
 the Payment Sd~eduk end the ctheriertns of riffs Ag~eBment.                                           oufa~anding prindpal balance of the Loan at tl~e maximum rate permitled wilder app5ceble law Eam
 2Repraentetfom and Wemnflo~. Insured reyxer~aifs end wartaNs ll~el {a the Pot~az are in               tl~e date of wch ~(miietion until Insured pays tl~e Loan grid ell other amounts due under tl~is
 1WI face and efleck (b) the pmcggd6 M the Loan are to be used to pu~se insurance ror
  business a wmmazdel purpo9es; (c) sA ~niwmati~n prmideC Aerein a n o~nnec6m with Nis                 it.Additbnal Promlum~. NsureC agrees to Drcm{sty paY la ead~ applkabla hwrance company
 Agrsemsii is eve, mrraet canplate and nu misleaCin9~ (E) k~wred has no ~debmdness m me                any e(bifbnel praniuma due m any Pafwy,
 Insurers iauing the Pdidss;(e~ Msuretl a nM msdvent na presently tl~e subjed of any insdventy         12. ABenL Aganl k trot the agent of BankDite~i and Pgent cannot bind 9enk0~ect in any way.
  procsed'mq; and(Q Me person siprung this Apreen~nt on baheN M.Msurep is autfwr¢ed to tlo so.         B~k6ued is net Pgenl of any usurer and is trot Fable iur any ads a omfesions of any insurer.
 3. Power ai Atbmey. Mwred hereby Irrevocebty appoints BankDlrect as Atkomey-io-Fact with              Agent is th ~ent of k~sured, and Nsured acknaxlec~es diet it has chosen b do business wiB~
 run paver of wbs6'htion end 1u11 authority ~m the ocwrrenw M an Event of Delaup (defined              Aged aM Me nswance companies Issiunq the Pdaes,end tlratNe nsoNenq,tread defalntion
 bebw)~()eNed cancellation of the PWxaes,{~i) raceire any utreametl premium a other amwnfs             m other action afire b eel 6y any M bem shall not relieve or d"vniniah Insured's nbfgetims io
 wiN respect M th Pdicies assigned es sepirify harem. ~H3 sign any sheds or draft iss~ied
 there~re in losureil's name and b deed tl~e insurance compa~des b make said cfieck a drefi           13. Co~ectlons. Except tt pronbite0 6y app~ghie law, BenkDirect may coned any ercors or
 pa~eble to BankDiredand (i~ sign any dher inaWmerit w document n the name qI and m b~alf             omissions in his Agreement a~M d not knovm ce carecled at tl~e time cf signeWre by a far
 of hasured b eHecNffie the purposes of m"s hgreement Insurer agrees Coal Ihis eppantment end         Insured.
 authority cenrrot be revoked aM is mupled with an Merest end w~ lemtinale only after Inwred's        14. Fmw m EHeci. This Agreement shat have na lone or efieK until accepted in writug by
 ob6gatims under tlds Agreement sre paq to Adl, hwued agrees diet proof of mailing any nntice         BankDirec4.
 hereunder conati6des proof of receipt of wch irotice.                                                75. Limitation of Llabiflty: Claims Against 6aMcDimct. NeMher BAilKDIRECT nor
 4. Prymenfs ReceHed After koGce of Cancegatlon. Insured agrees Net ~Y payments made                  Ile aulgnee shelf bs Ilebk kr my Ion a damage to the Usuro6 by nexon offeliure of any
 and aaeptad aAer a Notice of Cencelletion has been sent ro ~y insurance ampaoy do not                Inwranee eompeny to issue o~ maBhaln in force any of be Folielea or by ruton of the
 mnstiWte ~steternenl a obligate BankDired to repuavt reiastat~neN of such inwrancs                   exerciseW BANKDIREC7 or k¢ aselgnee of the rlghle wnhrted herein, Including but not
                                           mat ue~irect nos no auNoMy a duty m reinsiete              pmitetl to 6ANKDIRECT'~ exercise of the right ofeanceAedon,except M the evrnt of willful
                                         be applied m gnsured's oblgatbns hereu~eror uMer any         oe intentional mfaconduct by RANKWRECT.
                                         any 6uCh pay7naAs x~ not effect BenkDirecY& ~ghlg a          16.Ooveming taro, This Agre~nent isgoveined by and ~ons6ued and in~preled in ecxnrdanar
                                                                                                      wish ~M1e laws cf the state wiaere BenkDirect eceepts tlas gqreement BerdcD¢ect shall. at i4s
 5. Asa nrtmnb. Nsixed agrees nd(o assign anynAhis,rnlerests a ~ligstions urderany Policy
 a this reement without the prior wrAten consent of BerikDired, except that BenkDieG's consent        t~oac Ganry, ~Alno~s, anu msureC (i} ine~rocaby waives any objection to wch venue aM r wYl
 is not required fa the rights a ntaests of ~agees end loss payrees. BankDred may assign              hone any oMer issued by orjudQQnrent enlaced in wW couM1
 its r~gh~ and "interests under tl~is AgrenneM wiU~out Insured's crosenl, end aB ngh5 and mGeresls    17. Mhcelkneoua. M rights and remedies in this Agreemeril are amuletive arM not exdusFve. It
 cnnfened upon BenkDeec9 under 1es Agreement shag iwre k~ Bankpvects suowssas and                     any plOvisiat of This Agreement is detemllned io be invalid M ut~enbrceeble under epplicebls 19w,
 assigns.                                                                                             the remaining pnrisims of Nis Agreement shay wnlmue b be in full tare arM efk~i This
6. IneufflrAent Funds(NSF Foe¢, IP an InsureE's check a elec4aric funning is tlishawretl for          Agreernenl wns4Wtes the entire egreefr~ent batwee~~ BardcDirect arM hsured w~ respect Io ifs
sny reavon, Insured Agrees to psy BankOced &fee equal b E25 a tl~e maximum amount
 permAfed by applioble law.
7. De4au1L M Event M Detauk users when: ~a} Inwretl does notpaY anY insfaAment acmadinp
fo the terms of Nis Agreement or any dher e~reemenk @)Insured fa+ls to canply wwitl~ any o(the                            ~e6 for a receiwtl 6y Ben~ired hereunder is determined to Wdete ~y
 berms of tl~e Agreement ~c) any of the Pmic~ are cancemeti br any reason;(d) Inured a its                                k0vect may retain wch pidub~bid amwnt to Insured without any further
insurence arnperees ere msduent a inv~lued In a bankruptcy a similar proceeding as e debtor;                              teepee{thma~f M Ma Ngesf extent permi8ed by law. My eledearie signeWre
(e)D~wms inaease under anY of he Pollees end k~sured tails to pay wch inve»sed premtt~ms
witl~in Ihirry(30)days of the notifcafion: a(~ hwred is m defau0. under any other agreeme~ri rah
Bank0ir9ct.                                                                                           me uniprm tiectron~c irenssctians nab. a pnammpy, a ~acsimi~ a clear pepa~ a electronic
8. R~ghta Upne Defauk. If an Event of ~eFault ocars, BankDirect may at iLa option pursue eny          raced of th's tpreemsnt shall have 1%a same legal efkctas e manuely signed copy.
and ail rights aM remedies evadable, iotlu~ng but not GmiteG to, the fdbwing: danand and              ~e. CALIFORNIA RESIDEkTS: FOR INFORMkT10N CONTACT THE
receive immsCiate payment of tl~e Loan end any ocher unpaid amanls bus under mis f~reemenf
regardless of whe~er BaokDired has reoerved any ~aNnd of uneartred premium. BankDirect may            DEPARTMENT OF CORPORATIONS,STkTE QF CALIPORNIh.
lake aH na~sary ectims ro enbres payment of miy wpaid amounts due hereunder. To tl~e e~1a~l           k~wred gees Lhet n ecmrdanCe wiM Setfim 18608 M the CaWfanis Finendal Code,
not prohibited a limited bX applicable law, BankDir~t is entitled fo cdlec9m costs and e~enses        Bank~'red's liab~ty to Inbred uyon tli6 ezer~tise of 6artkDiretts eu6iai~y to cenwE 4~e Pdides
pad a marta~ by BankD~rect as a result d a h wnnecim vnlM1 enbrcing ifs rights end renerkes           shed be Rmited to he smounl of the prindpei 6alence of Ih's ben, mccept in IAe avant of
under bis Agreement and appl'reble taro and W reasonable scaneys fees H rigs Agreement is             BmikDkect's niltui lell~te to mail the noti~s of csnmlla6on requcel under Cehfomia taro.
refmr~ k ~ attorney who is gat a salaried employee of Benk6Bect for mllec6an a enforcemenk            New Vork Resident: Nn cha~gea imposed for ob~inng end seMang the financed Adidas,
BankDired mey cancel any a all d the Pollees aiM wllect a~ unearned prsniums or other                 p~rsuaM iu Section 2579((ameAy 129)09 the N~ Yak k~surence Lars, are knanced hereunder
emounis payable unEer seiG Pdides. Unearned premiums shell ba payable io BenkDirectoniy.              unless specified in tl~e Sd~~edule Oi Po6des.
9. Right of 6Hcet. Bertlmaect may ortset and daduq hqn any amants BankDired axes to
Insured with respect to any Pdides financed bareurider, enp amends xtiich bwred ox~ ~
Ba~kDired undarihis Agreementa any ok~er ~reement to tl~e e~lent oermiked dv mnikable law.
In connection with the POIIGes scheduled herein, Agent represents                                    rrsnce to asnreoirect ana rcs suceessors ana assigns teat:
1. Payment Agent shat! remit all kinds received from BankDireIX and Mwred praryri                     7. Down PeymenL The down D~Yment eM any oA~er paymen4s due from Insured which Agent
insurence mnpeny~ies) ~ssu~g Its 6nance~! pWicy(ies~. Agent shall sagregate and                       has agreed b coYect, have been coliede3 from Msuretl.
papmenPs re~eivatl by Il horn InsureA w ark grsurence company listed in tl~e Sdredule of              6. Polkt~: {a) ere all cenwlahle by atarbard shwt+ale a prweta 1e61es; @)are not audit or
with rasped to tl~e Loan or Mrs Agreement in Wsf fa BankDireU, shall have no right a e               repo~g brcn pa'iaes a               aubjecP N retrospattivve m6np, uMess so mtlicamd on the
                                                                                                      Scfiedufe of Pdides m Ihie rearna~4 ~d if so iMicat~, the deyosB premiums are not lass than
                                                                                                     the e~apeted premiums to eemed br the Nil lertn of tt~ Pdirias; (c} upon cancellaAon by
2. Signatures 6enuMe. Insured's signaNre on both pages W tlils f~gteement is genuine end Insured a BankDced, do rat reqmre advance notice of cancellation b any party, ollim than any
autliai:ed.                                                                                           notice required M he given 6y BankOirect {d) are in Tull force and efiad arM 9~e premiums
3. kuthartralion By Insured. If tltlrs Agreement has bean signed 6yAgeN m behalf of Inwred, indicated me correct for Uie term of 6~e Pdides;(~ have not been 6nenoed on an ins~llment
Agent has bem Mly autl~onzed m sign this Agreement on behalf o(lnsured end Insured I~as papnent pWn gmida6 by me insurance oompen ies); {p ere a~ cencelaWe pdiaes; (g} are
BUtliaizetl Mrs Cansactim. Pgent has ghee Insurai a oampleie ropy 01 this Agre9ment                  wnden fa a teem of at least one year; (h)are na for pwsanai,family a nousetwid Wrpose5; an8
4. Ruthority of Agent Fa eacfi pocky, Agent signi nis Agreement's either the autl~aized () have no excaptims other tlian tl~ces m~rwted and canply with Benk6irecPs aligibi&ly
policyassuing agent of the issuing insurence mmpany~'~k a Ne broker plating the covefage requirements. All inlamiatlon in dtis l~greet~nt pertaining to the Pdiaes is complete end correG.
diiectlp witlr Ne Issuing insurance compan ies}, except as mditeted on the SchedWe of Pdides. 9. Insarad: {e) has net paid la rte Polities other Than as desmbed In psis lgreemenk {b) has
The persm sgna~g tl~a Agreement m              u or rem .s eumaaea ro do so. rem ~ ne~mer ~ecaived e ropy of Ih~s Agreanant and ~c) is not Me subject of any pvoceetlir~ In 6aniwplq,
autl~aized b receive any payments from Inwrad under Mrs l~reament nor dr make any receivership a bsdva~cy. a H Inwred Is Ns sut~ect of suds a proceed'~+~g tl ~ need m (he
repre8entetiais to Nsu~ bran pn 6ehBlFpf Bgnkpireq.                                                  Agreameni in tl~e specs m vfiich p~wrsd's name and address is D~a~ed. All mlamation in 8~ia
5. Kos kgeret of BankDired. PQ~t is not an agent of BankDirad and is nM authaized to bind Agreement perteiring [o Insured is complete and eorcect
BankD'vecP end has not made any represenfe6on b the cmtrery.                                         10. Mluelleneouo. Agent agrees to indemrcy end pay BxnkD'veG fa and held BenkDi~eci
fi. Reeognkian of Aeeignmenl !went               izes be seatlty interest granted in kris Agreement, harrnless kom and aganst any bases, mss,damages, kes and ezpansee pndutling reasmeble
whereby Inwred assigns fo BanfDirerl a uneam~ prenduma, EiNde~s and cantle bas etlameya' teas. mint costs end cdlection male) paid a inwmad by Be2kDireC a its assignee as
pe}+nerds. Upon canca9abon o(any of Iha Polices,qpant agrees to pay BanY,~irxt ail unearned a res~tt W a in connegion w8h any unWe a mizleedng rapresentetion a wartanty made by
mmmusions and unaamed premn~ms upm receipt fl sucfi WM15 are not rertutfed to BankDirect Agent hereunder, any breach by Agent of N'rs Agreemen4 any stmt cammttted by AQenl in
wiDlin ten {16) days of receipt by Rgerrl, Agenl agrees ro pay BenkD"vest k~terest on such lands et cprcpiebng a Wiling M complete any portm of this Agreement a any +ndahon by Agent ~ any
th maximum rate permiUed alder eppicsble bw. Agent shag eat deduc! any amamis whiff appkrable law. Agent shelf pnmpU}~ notify BankDireq of any unpn3d inaeasetl~nurns for tits
Insured eves w Fpont from any amoums owng to BankDirect hereunder.                                   Pofd~. This A~resna~i Is a veldand enforceable ~7raement6etvrean BaikD'r~f end Agent
                                                                                                     and tl~ere are ra defenses ~ it
        Case 1:20-bk-10390               Doc 9       Filed 02/12/20 Entered 02/12/20 02:05:16                    Desc Main
                                                    Document      Page 35 of 39

Name of Insured: Murcay Metallurgical Coa! Holdinc Total Premiums: $362,733.00

                                                         Schedule of Policies
                EFFECiNE NAME 6 CITY OF INSURANCE COMPANY : ~ ~          „POLICIES
 POJCY PRIX      DATE OF AND NAFAE S CtiY OF GENERAL AGSM       TYPE OF' '.' SUBJECT ~~ ~N    ~~           SHORT                   ..
  M'D NUMBER    .:.POLICY  OR CAMPANY OFFICE,                                        MONTHS EAfiNED PAYS TO WiTE
                                                              CAVERA(3E-; TO AUOR:~~~Q                                 PREMIUM AMOUNTS:
                                                                                             ~~; CANCEL. (~
                MtNDDla'Y                                                    .,~ (~)

 PC304000tt     6/1!2018    Apollo Consortium                       GENERAL        1z      ~%       ~~      ~      Premium:    $14,52Z~0
                            ED Brokinp LLP                          LIABILITY                                      Policy Fee:     $0.00
                            150 NoAh Field Drive Suite 190 Lak
                            Forest, IL 60045                                                                       Broker Fes:     $Q.00
                                                                                                                   7e~ISWmp:     $726.00
                                                                                                                   In     'on:     $0.00
 PC3040Q4n      6!1/2018    Underwriters Lbyds London(IL)           GENERAL        ~Z      Doha     ~p     f       Premium:      $3,131.00
                            ED 6roking LLP                          LIABILITY                                      Pdiq fee:         $0.00
                            150 North Fietd Drive Suile 190 La
                            Foresf. IL 60045                                                                       Brakar Fee:       $0.00
                                                                                                                   Ta~Sgmp:          $O.OQ
                                                                                                                   In    'on:        $0.04
 PC304061n     6/1/2075     ApotloConsortWm                        UMBRELLA                                ✓       mum: $136,594.00
                                                                                   12      0%       ~p
                            EO Broking LLP
                                                                                                                   PO~~~' F~~ $0.00
                            150 North Field Dtive Sufte 180 Lak
                            Forest, IL 60045                                                                       Broker Fee:~O.00
                                                                                                                   rax/s~amp:
                                                                                                                          $6,$30.00
                                                                                                                   In Giwt     0.00
               6/7/2019    Lexington lnsurzr~ce Company             EXCESS                                 ✓      Premium     $43,997.00
                           Risk Specialist Company of Ohio                         12     z5a~a     ~~
                                                                    UABIIITY                                      Pdiq Fes:        $OAO
                           1300E 9th Sireel Suite 1400
                           Cleveland, OH 44114                                                                    Broker Fee:      $0.00
                                                                                                                  TmdStemp:    $2,200.00
                                                                                                                  Ins ' n:         $O.QO
 PC304002n     6!1!2019    t+polooConsortium                        EXCesS        12      Dada      ,~ d   f     Premum; $3Q144.00
                           ED Braking LLP                           LIABILIN                                     Poliq Fee:  $0.00
                           S50 North Field Drive Suite 190 Lak
                           Forest, IL 60045                                                                      grpk~Fee:   $0.00
                                                                                                                 Te~amp: $1,505.00
                                                                                                                 fns lion:   $O.OQ

EXAHSL118      B1tnOts     Ironsnore spaaaiy Insurance              EXCESS        TZ     2r~%       ~Q     f     Premiian:  $34,892.00
                           Canpany                                  LIABILITY                                    PoiwY Fee:
                           R-T Specialty lLC                                                                                     $O.00
                           PrudanUal Plaza 1B0 N. Stetson Ave                                                    &°ker F°e.      ~~.~~
                           STE #46~ Chicago, IL 60601                                                            Tazt5lemp:  $1,745.00
                                                                                                                 In    'on:      $0.00
               6N/2ot9     SierrSurpluslinesinsurancs               eXCEss
10000307501                                                                       ~2       0
                                                                                         25/0       10     ✓     ~eM~: $19~~57.00
                           Company                                  UABILIIY                                     Pdicy Fee:    $O.00
    91                     399 Paris Ave 8th FI New York, NY
                           ioozz                                                                                 &oker Pear.   $O.OQ
                                                                                                                 TawSiamp:   $958.00
                                                                                                                     won:      $0.00
    P          6/1/2019    Travelers lnclemndy Company                BAP         ~Z      o%       .~~     ~/    preMum:     X40,290.00
                           One Tower Square Hartford, CT                                                         Pdicy Fee:       $0.00
810-SK95269
   ""
                           asses                                                                                 Broker Fee:      $0.04
                                                                                                                 Texlstamp:     $423.00
                                                                                                                 In    'on:       $0.~0

WS11013333     6/1/2019    I~nAurance Company of the Sleta of     NTERNRTIONA     j2     ~~~o~o    ~Q      f     Premium:        $50D.00
                                                                                                                 Pdi~y Fee:        $Q.00
                           t75 Waler Street, 18th Floor New
                           York, NY 70038                                                                        Broker Fes:       $a.00
                                                                                                                 Terlstamp:        $0.00
                                                                                                                 Ins ~ n:          $0.00
                                                                                                                 Premium:
                                                                                                                 Policy Fee:
                                                                                                                 Broker Fee:
                                                                                                                 Taz~StamP:
                                                                                                                 Ins ction:
                                                                                                  PAGE 3TOTALS              $337,579.00
Case 1:20-bk-10390   Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16   Desc Main
                             Document      Page 36 of 39
Case 1:20-bk-10390   Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16   Desc Main
                             Document      Page 37 of 39
Case 1:20-bk-10390   Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16   Desc Main
                             Document      Page 38 of 39
Case 1:20-bk-10390   Doc 9    Filed 02/12/20 Entered 02/12/20 02:05:16   Desc Main
                             Document      Page 39 of 39
